Citation Nr: 0022085	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
May 1971.  He also had prior unverified service.  The veteran 
died July 24, 1994.  The appellant is the surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that determination, the RO denied 
entitlement to accrued benefits, among other benefits.  In 
June 1997, a Department-wide stay on certain claims for 
accrued benefits was instituted pending the outcome of an 
appeal before the Court of Appeals for the Federal Circuit.  
Jones v. Brown, 8 Vet. App. 558 (1996).  In February 1998, a 
decision was made in the aforementioned case and the stay was 
lifted in April 1998.  See Jones v. Brown, 8 Vet. App. 558 
(1996), rev'd sub. nom. Jones v. West, 96-7041 (Fed. Cir. 
Feb. 11, 1998).  

In August 1995, the appellant filed an application for 
dependency and indemnity compensation, death pension and 
accrued benefits.  In a September 1995 rating action, the RO 
denied the appellant's application.  The appellant perfected 
her appeal to the Board.  In a July 1998 decision, the Board 
denied the appellant's claim.  As the basis of that 
determination, the Board held that the appellant filed her 
claim for accrued benefits more than one year after the 
veteran's death.  The appellant, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In January 2000, the Court granted a joint motion for remand 
(filed by the parties); vacated the Board's July 1998 
decision; and remanded the case to the Board for additional 
proceedings.  The case has now been returned to the Board for 
compliance with the directives of the joint motion.  

REMAND

In the January 2000 joint motion, the parties indicated that 
the evidence at the time of the July 1998 Board decision 
consisted of a statement from North Carolina Department of 
Administration dated in July 1997 which provides that the 
appellant applied for social security benefits including a 
burial allowance in August 1994, one month after the veteran 
died.  The parties agreed that the evidence is relevant to 
the appellant's claim in view of the provisions of 38 C.F.R. 
§ 3.153 (1999).  That regulation provides, in pertinent part, 
that an application on a form jointly prescribed by the 
Secretary and the Secretary of Health, Education, and Welfare 
filed with Social Security Administration (SSA) on or after 
January 1, 1957, will be considered a claim for death 
benefits, and to have been received in the Department of 
Veterans Affairs as of the date of receipt in Social Security 
Administration.  The receipt of such an application (or copy 
thereof) by the Department of Veterans Affairs will not 
preclude a request for any necessary evidence.  Id.  Although 
the evidence indicates that the appellant applied for the 
aforenoted benefits, the Board points out that the record 
does not include a copy of the appellant's application from 
the Social Security Administration.  

The Board notes that the appellant submitted additional 
argument in "Appellant's Principal Brief" received by the 
Board in June 2000.  Therein, appellant's counsel asserts 
several theories in support of appellant's accrued benefits 
claim including the issue of whether the appellant filed a 
timely claim.  In that regard, it is maintained that the 
appellant filed a VA-Form 21-530, Application for Burial 
Benefits (Application), received in September 1994.  To that 
extent, the appellant maintains that the application was 
notice to VA of her right to the deceased veteran's past due 
accrued benefits.  The appellant relies on Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998) (Court) as the basis of her 
position.  The appellant contends that the Court's 
interpretation of 38 U.S.C.A. § 5101(a) and 5121 (West 1991) 
entitle her to accrued benefits.  In the Board's view, the 
appellant's reliance on Jones is misplaced.  In Jones, the 
United States Court of Appeals for the Federal Circuit 
(Court) dealt with the interpretation of provisions of 
38 U.S.C.A. §§ 5101 and 5131 (West 1991) with respect to the 
application of and entitlement to accrued benefits.  Jones 
does not stand for the proposition that that an application 
for burial benefits constitutes notice of entitlement to 
accrued benefits.  VA regulations specifically set forth the 
manner in which a claim for accrued benefits may be filed.  
An application for accrued benefits must be filed within 1 
year after the date of death of the veteran, and a claim for 
death pension, compensation, or dependency and 
indemnification may be considered a claim for accrued 
benefits.  38 C.F.R. § 3.1000 (c) (1999).  In that the 
positions asserted by the appellant are pertinent her claim, 
the RO should consider these matters.  

Accordingly, the Board REMANDS this matter to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development, to include a direct request 
of the Social Security Administration, to 
obtain and associate with the claims file 
a copy of the appellant's application for 
Social Security Benefits reportedly filed 
with the Social Security Administration 
in August 1994.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's claim for accrued benefits 
with consideration given to the arguments 
provided in the "Appellant's Principal 
Brief".  The RO should provide adequate 
reasons and bases for its decisions, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND, to include the applicability of 
38 C.F.R. § 3.153 in this case. 

4.  If the benefit sought by the 
appellant continues to be denied, she and 
her attorney must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).













This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




